Mr. President, your many years of association 
with the United Nations, during which you have 
demonstrated your wisdom, spirit of co-operation 
and human qualities, have earned you your 
election, which guarantees the successful outcome 
of our work for all States Members of the United 
Nations. We welcome your presidency of the 
General Assembly and should like to pledge the 
determined co-operation of the delegation of 
Panama. I am expressing the feelings of broad 
sectors of mankind when I say in addition that we 
wish to praise the outstanding job done by the 
distinguished statesman of the third world, Mr. 
Ismat Kittani, as President of the thirty-sixth 
session of the General Assembly. He is a tireless 
promoter of the ideals of the United Nations.

3. Never before in the history of mankind has 
there been so many sombre political and economic 
factors as there are today which have created 
such an ominous world situation.

4. Even for those who maintain that international 
law is an instrument of co-ordination and not 
confrontation, the major problems on the 
Assembly's agenda place us at a crossroads where 
negative factors in international life bring us 
to an impasse. There is the prospect of another 
possible conflagration with unpredictable results 
if common sense, wisdom and determination do not 
prevail in promoting the ideals. purposes and 
principle§ which inspired the authors of the San 
Francisco Charter to draft a system of collective 
security within the sphere of the United Nations 
for dealing with the major conflicts of our era 
which threaten to bring about the 
self-destruction of mankind.

5.	In  the  peaceful  settlement  of 
disputes •and  in cases of breaches of 
international peace, we find ourselves confronted 
with an impossible  mission owing to the lack of 
political will on the part of the members of the 
Security Council, and in particular of tf1:.e 
permanent members. To undertake the task of 
making the United Nations system of security 
effective and imposing the coercive measures 
contempl3ted in the Charter. This action is 
necessary and urgent in situations as 
anachronistic and offensive to the  conscience of 
mankind as those occurring in Africa, the Middle 
East, the eastern Mediterranean, Asia and Latin 
America, especially in the Latin American South 
Atlantic.

6. The large, medium-sized and small Powers in 
this world assembly cannot do much in the way of 
making a positive contribution as regards events 
which have occurred in 1982. There has been no 
progress in the global negotiations which created 
so much hope at one time as a means of realizing 
the aspirations of mankind embodied in the 
International Development Strategy for the Third 
United Nations Development Decade.

7. The second special session of the General 
Assembly devoted to disarmament resulted in' 
resounding failure in the face of the 
intensification of the arm  race between the 
super-Powers of the East and the West.

8. As far as the non-aligned group is concerned, 
we were saddened to see that as a result of the 
fratricidal war between Iraq and the Islamic 
Republic of Iran it has not been possible to hold 
in Baghdad the Seventh Conference of Heads of 
State or Government of Non-Aligned Countries in 
which such hopes had been placed. The cycle had 
then been broken which caused the non-aligned 
countries, representing two thirds of mankind, to 
meet at the level of heads of State or Government 
in order to bring here to the Assembly their 
positive, strong non-aligned influence projecting 
the peace-loving doctrines of Nehru, Tito, 
Nasser, Makarios, Pandaranaike and other great 
apostles of peace.

9. The injustices in the economic relations 
between the developed countries and the 
developing countries have become more severe in 
this ominous framework of inflation, public 
indebtedness, growing unemployment and economic 
crisis afflicting the poor countries particularly.

10. UNCTAD, which during the past two decades had 
aroused the hopes of the developing countries, 
was originally scheduled to hold a session in 
Havana in 1983, but, for well-known reasons, it 
will not be held in that city. The preparations 
for Belgrade have been adversely affected by 
negative factors pertaining to economic relations 
and by the hard position lak n by the developed 
countries in regard to the legitimate demands of 
the countries of the third world.

11. There are more and more reasons why the 
non-aligned movement and the Group of77 should 
intensify their efforts to strengthen those 
movements and bring about collective 
self-sufficiency so that the developing countries 
will be able to establish, in an effective and 
substantial manner. real and significant economic 
co-operation. To the extent that political and 
economic difficulties increase because of the 
resurgence of  colonialism and hegemonism on the 
part of the major Powers, the developing 
countries must strengthen co-operation among 
themselves both politically and economically.

12.	The colonial aggression that Latin 
America had to endure in the spring of 1982 has 
reaffirmed the fraternal ties of unity, 
cooperation and solidarity among the countries of 
the region.

13.	One positive event which should be 
stressed is the eighth meeting of the Latin 
American Council, the supreme body of the Latin 
American Economic System, which took place at 
Caracas at tile ministerial level in August 1982. 
Apart from support for Panama in the 
implementation of the Canal Treaties, which we 
have noted with gratitude, the most outstanding
achievement of the meeting was the adoption of 
the programme of action for the implementation of 
the measures provided for the Panama Declaration 
on economic relations between Latin America and 
the United States, adopted on 1 December 1981 at 
the high-level consultative meeting of the Latin 
American Economic System, which took place on the 
date in the capital of my country. The Latin 
American Council, in its Decision 114, decided to 
endorse the Panama Declaration contained in 
Decision 87, which, as was stated by our Foreign 
Ministry:

“…after. stressing the inequality in the terrors 
of trade between the United States and Latin 
America as a factor that obstructs economic, 
financial and social development in the Latin 
American region, establishes a programme of 
collective co-ordinated action and a working plan 
to rectify the asymmetries in the aforementioned 
trade. The document sets forth a common strategy 
for Latin America in these negotiations, based on 
the criteria and actions which the plan defines. 
The program the plan encompass all aspects of 
United States-Latin American economic relations 
and offer a series of recommendations which the 
countries of the region should take into account 
in their economic relations, both individual and 
collective, with the United States."

In the programme and in the plan to which I have 
referred, there are set forth in a positive 
manner fundamental principles to place, within 
the framework of justice, equity, good 
understanding and co-operation, the relations 
which have existed between this group of 
countries and the United States.

14. Panama is situated in the extreme south of 
the Central American isthmus and practically in 
the middle of the so-called Caribbean basin. Its 
history and its geography have bound us 
indissolubly to Central America, to the 
Bolivarian countries and to the Antilles. Our 
geographical function, as a bridge between the 
oceans, has linked us with practically all the 
markets and countries of the world. Ever since 
the present Panama Canal was built it has, in 
addition, brought about special relations with 
the United States.

15. At the same time Panama  is one of the 
countries with the most stable economic, social 
and political regimes in an area beset by complex 
social and international problems with dangerous 
implications. My country has the unavoidable 
responsibility of playing a role as conciliator. 
as part of the political


efforts to overcome the crisis which might very 
web turn the region into a disaster zone.


16. In defining that role, I should like to 
recall that the stability that exists in my 
country is due to the fact that in the past 
decade we have made consider-able progress 
towards peaceful revolution. Structural reforms 
have been carried out which have brought about a 
social and territorial redistribution of wealth 
that is much more just and balanced, and mixed 
and co-operative state sectors have been created 
with a productive economy, conceived of from the 
social point of view. Social security, education, 
health and communications have been considerably 
enhanced. A system of representation and popular 
participation in the political decision-making 
process has been created. National integration 
has been improved.

17.	In contrast with many other countries of 
the region, these economic, social and cultural 
changes n:move the main causes of injustice, 
repression and social discontent which are at the 
root of the political disputes that have 
di5rupted many countries in the area or have 
polarized their relations.

18.	My country cannot be indifferent to the 
climate of violence and the warlike acts that 
have occurred in the region--either for ethical, 
political or security reasons. Internal tension, 
to which should be added outside interference of 
one kind or another, in support

of one side or another in conflicts, has already 
created a structure of militarization of forces 
and alliances which could at any moment lead to a 
wide-spread conflict. This would have 
uncontrollable consequences and could cause 
bloodshed and inevitably jeopardize the entire 
international situation and destroy the region.

19. Hence, for the past decade, Panama has been 
pursuing a regional policy that is most 
definitely aimed at trying to bring about a 
peaceful settlement of the problems of the area. 
We want to avoid a spiral of internal 
confrontations continuing in the region-this has 
already taken on genocidal proportions and has 
led to warlike acts between sister countries. We 
have found ourselves in considerable agreement 
with Mexico and Venezuela as we have sought 
solutions by means of multilateral political 
negotiations among all the parties in dispute 
within our area.

20. For this reason, too, we have promoted the 
principle, the right and the duty of maintaining 
good relations with all countries of the region 
without exception, though they may have political 
systems different from our own. Peacefully we 
have defended the principle, the right and the 
duty of preserving the neutrality of Panama both 
as regards the forces in dispute in the area and 
as regards the super-Powers. We are aware that 
ongoing dialogue and under-standing with all the 
other countries and forces, aimed at detente and 
harmonious coexistence, are the only way to 
restore security in the area and preserve 
international security and the security of our 
own country.

21. We want Panama to be a forum and an 'active 
communicator or intermediary in the bringing 
about of agreements aimed at detente, and we do 
not want to be one of the parties to a 
confrontation. For this reason, and in the best 
diplomatic traditions of my country, we have 
refused to be part of any blocs or pacts that 
would exclude other countries, although in 
certain cases we have no doubts about their good 
intentions.

22. Stability in Panama is also largely due to 
the fact that during the past decade complex 
negotiations have been held with the United 
States regarding the status of the Panama Canal. 
The TreatiesI that arose from those negotiations 
met a large number of the national demands of 
Panama. In this respect Latin American solidarity 
was of decisive assistance, as was the solidarity 
of the third world countries and others, which 
encourage us in our anti-colonialist policies. 
Although we did not obtain everything to which we 
were entitled, great progress was made and the 
new Canal Treaties establish much mere balanced 
relations between Panama and the United States.

23.	My country's rights over the Panama Canal 
are beyond any doubt, since it is a waterway fed 
by Panamanian fresh water and we have certain 
rights that spring from the permanent sovereignty 
of my country over its natural wealth and 
resources.

24.	It is understandable and almost inevitable that 
an international pact should be designed to 
harmonize the interests of two sovereign 
countries that may well have common though not 
identical interests. There may, of course, be 
differences of interpretation between the parties 
when it is a question of implementation. That is 
what has happened in this case. In so far as the 
stipulations of the Treaty are concerned," Law 
96-70 of the United States Congress, which 
authorizes the American executive to implanted 
the Treaty, gave rise to differences of opinion 
between the two Governments. My Government has 
made that known to the international community.

25. Last Friday, I October, Ricardo de la 
Espriella, President of Panama, and Ronald 
Reagan, President of the United States, had a 
working meeting in Washington, a meeting of the 
greatest importance, five years after the signing 
of the Torrijos-Carter Treaties and precisely on 
the third anniversary of the entry into force of 
those instruments.

26. The purpose of the meeting was to consider 
relations between two friendly countries, to 
promote complete compliance with the Canal 
Treaties of 1977, to bring about more just 
economic relations between our peoples and to 
make effective the common purpose of creating the 
conditions of harmony, justice and understanding 
indispensable to the efficient and optimal 
functioning of the Panama Canal.

27. One of the merits of the visit of President 
de la Espriella was that it brought about in the 
news media and United States public opinion an 
understanding of the reservations that the 
Panamanian Government had had regarding certain 
measures and actions by officials of the United 
States that were not in harmony with the 
Treaties. It is our hope that a just solution to 
the outstanding problems will be found, in 
particular as regards the elimination of the 
discriminatory salary scale known as the Panama 
Area Wage Base, which as a result of actions by 
the Panamanian leader, might be replaced by a 
general salary scale that is not discriminatory 
if, as we hope, the United States co-operates 
with Panama in the achievement of that result at 
the next meeting of the Board of Directors of the 
Panama Car.al Commission, which will take place 
in November in Washington.

28.	We should like to add that perhaps the 
most serious concern  f my Government in this 
area has to do with a proper understanding of the 
spirit and purpose of the Treaty concerning the 
Permanent Neutrality and Operation of the Panama 
Canal.

29.	Neutrality for the inter-oceanic waterway 
is a goal that my country has never been willing 
to abandon. Its security cannot be based on 
military considerations. We want the Canal at all 
times-in times of peace and in times of war-to be 
a path of concord open to all the countries and 
nations of the world. We have never wanted the 
Canal to serve warlike purposes. The Canal needs 
security in a world like ours, in which, 
notwithstanding the existence of the United 
Nations, war 'and the use of force remain means 
of settling differences or international 
disputes. We nevertheless consider that the 
security of the Canal is based on relations of 
goodwill, friendship and co-operation among 
nations.

30. Defence of the Canal must be within the 
Canal, from the Canal and for the Canal. We 
cannot accept the possible use of armed forces 
stationed there or the weapons stocked there for 
missions or warlike actions outside the borders 
of Panama. We do not want our land or the Canal 
built in Panamanian territory to be used for 
actions that undermine the neutrality that Panama 
has declared to the entire world. We do not want 
to be exposed as a military target to the 
uncertainties or risks of war that are so alien 
to us in terms of both motives and aims.

31.	Such are the purposes of the neutrality 
Treaty, and we have therefore called upon all the 
nations of the world to adhere to the Protocol 
attached to that Treaty. We should like to renew 
that call on this occasion.

32.	According to the Charter, the United 
Nations and regional bodies are mechanisms for 
collective security and indispensable for the 
maintenance of international peace. It is only 
logical that in order for them to be effective 
this international body must encompass, without 
exception, all countries that have a right to 
membership.

33.	The results of the last world 
conflagration and the cold war for many years 
made it impossible to obtain the goal of 
universality for the United Nations. As examples 
we need only cite the opposition to the admission 
of the representatives of the People’s Republic 
of China for 23 years and the resistance to 
admission to membership of Spain, which was 
finally admitted together with 15 other countries 
in E'55. In this latter case it was clear that 
the establishment of diplomatic relations and the 
exchange of ambassadors and ministers with a 
Government does not imply any judgement regarding 
the national policies of that government.
34. Votes that are cast in the General Assembly 
for reasons of State do not always reflect the 
will of the peoples. In the cases that I have 
mentioned, and in many others, votes are often 
cast for reasons that arise from certain 
circumstances, and at times only later do 
justice, reason, common sense and good-will 
prevail internationally and in the 
decision-making process of Governments, which 
then express their goals in international forums.

35.	The same things happen regionally; 
sometimes the smooth functioning of a region is 
impeded when important sectors do not participate 
in the system.

36.	Over the years Panama has maintained that 
there is a need to restructure the bodies and 
norms of the inter-American system. In our 
opinion, if the Organization of American States 
[VAS] is to be effective  it must be a pluralist, 
all-encompassing forum open to dialogue dealing 
with more just economic relations in the American 
continent, like the North-South dialogue, with 
the participation of all the nations of the 
western hemisphere.


37.	Viewed thus the OAS will require as an 
essential distinction should be drawn between 
meetings which element the contribution of the 
United States, and the incorporation of Canada 
would be desirable. The incorporation or the 
reincorporation of those States of Central 
America and the Caribbean which are not now part 
of and have been excluded from the organization 
would indeed be indispensable.

38. In the inter-American system, situations 
arise which deserve serious and the dispassionate 
consideration, bearing in mind the interests of 
the States of the region. Frequently the question 
is asked: can the GAS function effectively 
without the United States? The answer is, 
obviously, that it cannot, on the understanding 
that the United States, like other member States, 
accepts the obligations set forth in the charter 
of the OAS and in the other agreements of the 
inter-American system and provided that it 
complies with those agreements.

39.	There is no doubt that within a regional 
system properly understood, it would be 
appropriate to ask if the OAS, which is 
experiencing a profound crisis, would  be  able 
to  function  effectively  without  the 
participation of Belize, Canada, Cuba, Guyana and 
Puerto Rico. .

40. The primary task of this new institutional 
conception of the inter-American system would be, 
in the political arena, examination of the 
Central American question and of the Caribbean, 
normalization of relations between Cuba and the 
United States, eradication of colonial enclaves 
in Latin America, the status of the Malvinas 
Islands and of the Guantanamo naval base and 
territorial disputes between the countries of the 
area, as well as exploration of the possibility 
that in this year, which marks the bicentenary of 
the birth of the Liberator Sim6n Bolivar, a 
fraternal solution might be found by which 
Bolivia might attain its legitimate aspiration to 
the sovereign outlet to the sea of its 
forefathers.

41. In the economic sphere, the inter-American 
forum' must undertake the task of considering the 
economic relations between Latin America and the 
United States of America, to place them in adjust 
and equitable con-text, serving as a forum for 
negotiations within the frameworkof North-South 
relations.

42. The problems besetting the region are 
numerous in the area of trade, commodities, 
financing, trans-national corporations, foreign 
investment and the might  be  convened  by  the 
OAS  within  the  inter-American system and 
meetings of a consultative or other nature at the 
purely Latin American Ievel.

43. The idea of holding in Caracas 0" 24 July 
1983, or an appropriate date, a Latin American 
‘Summit conference to commemorate the second 
centenary of the birth of the Liberator has been 
linked to the holding of a conference of Foreign 
Ministers of Latin America which might take place 
in Panama City, headquarters of the Amphictyonic 
Congress of 1826, which was convened by Bolivar 
on the eve of the Battle of Ayacucho in 1824. At 
the same time, initiatives have been taken by the 
Governments of Uruguay and Colombia regarding the 
holding of an inter-American meeting of heads of 
State or Government of the region.

44. In order to dispel any confusion on this 
matter, a distinction should be drawn between 
meetings which might be convened by the OAS 
within the inter-American system and meetings of 
a consultative or  other nature at the purely 
Latin American Level. The former, on 
inter-American meetings, are held within the 
framework of the OAS, a regional organization 
which the United States and the Latin American 
countries belong as of right, with the exception 
of Belize, Cuba and Guyana, which are not members 
of the regional body.
45. The twelfth general assembly of the OAS, 
which will be attended by the foreign ministers 
of the United States and member States, will be 
held in a few weeks, in November of this year, in 
Washington. It would not be logical to consider 
the possibility of an inter-American meeting of 
Foreign Ministers in December, as the November 
meeting will offer an opportunity to consider at 
that level matters of common interest to the 
countries of the area.

46.	A different matter would be a 
consultative meeting or a meeting to deal with 
matters contained in a previously agreed agenda, 
attended by all Latin American countries, 
including Belize, Cuba and Guyana, which are 
excluded from the OAS.

47.	The Secretary-General of the OAS, Mr. 
Alejandro Orfila, effectively helped to clarify 
the situation when, on 14 September, he went on 
record in favour of the proposal for a 
hemispheric meeting of heads of State becau.se, 
in his opinion., it is necessary to bring 
inter-American relations up to date. In his 
statement, Mr. Orfila visualized an 
inter-American summit meeting within the 
framework of the OAS and, of course, without the 
participation of Belize, Cuba and Guyana. 
However, Mr. Ortila went on to say that it is 
truly essential for Latin America to reach 
agreement on its own points of view, before those 
views are brought up at the hemispheric level. 
What Mr. Orfila meant was that this was a Latin 
American meeting, by Latin Americans and for 
Latin Americans. This cannot be interpreted in 
any other way.

48. In his statement, Mr. Orfila considers the 
feasibility of a exclusively Latin American 
meeting at which, logically, Behze, Cuba and 
Guyana, which are Latin American countries, would 
also participate.

49. The Latin American meeting, which is 
different from the inter-American meeting, would 
then be the framework within which, without 
hostility or antagonism towards any country, 
great or  small,  an effort would be made to 
reach agreement on positions and strategies in 
the political and economic spheres to defend• and 
,promote common interests of Latin American, 
countries.

50. The fact that the Inter-American Treaty of 
Reciprocal Assistance,2 that is, the Treaty of 
Rio de Janeiro of 1947, was ineffective during 
the South Atlantic crisis has naturally caused 
concern in all sectors of the Latin American 
region concerning the future of collective 
security for the countries of the hemisphere. 
This is unquestionably a matter deserving of the 
closest attention on the part of the Latin 
American countries. It should be the subject of 
consultations between them, in an effort’s to 
define onceand for all tile fate of this regional 
agreement. A Latin American consultation on that 
subject should precede a hemispheric meeting 
which, without doubt, must also, include in its 
agenda the status of the Rio Treaty.

51. Lack of timely action would, in our opinion, 
mean that consideration might once again be given 
at title Seventh Conference of Heads of State or 
Commitment of Non-Aligners Countries, to be held 
b New Delhi in 1983, to the proposal to denounce 
the Rio Treaty put forward by the host country at 
the Sixth Conference held in Havana in 1979. That 
proposal was not discussed then because of 
Panama's firm opposition to that action. which it 
considered inopportune at that time, but it has 
been given a new dimension by the Malvinas crisis.

52. International relations are now subject to a 
caustic cold war dialogue. Local confrontations 
have spread to other spheres and there are 
legitimate fears that the lack of understanding 
and communication which make possible peaceful 
intercourse among nations in conflict can 
gradually lead to a third world war.

53.	Latin America has its own cultural 
characteristics and common interests of an 
economic and social nature. as well as historical 
roots which bind us to the nations of Central 
America. South America. Mexico and the Caribbean 
as a regional group with well-defined qualities 
of its own.

54.	The community of Latin American nations 
attaches the highest importance to ail its 
relations with the United States and is seeking 
to develop them in a harmonious. friendly and 
cordial way in a spirit of reciprocal 
co-operation and of respect for its territorial 
integrity, sovereignty and independence and for 
the principle of the sovereign equality of 
States. When these relations have an adverse 
effect and when there is tension or friction 
between Latin American countries or between us 
and the United States as is the case with Cuba 
and Nicaragua, there is natural concern. 'as 
expressed b) the President 'Of Mexico, Jose L6pez 
Portillo, and the President of Venezuela, Luis 
Herrem Campins, and a desire to seek the path of 
conciliation, understanding and peace.

55. The regional bodies bringing together 
exclusively Latin American countries. which 
historically were brought together by Bolivar, 
who wished to guide them towards unity and 
integration are today a political reality which 
is part of the system of international relations.

56.	The most representative Latin American 
bodies are part of' the group of Latin American 
States within the' United Nations system and the 
Latin American Economic System, which is not only 
a mechanism for Latin American consultation and 
co-ordination but also a part of its strategy of 
conducting economic relations under the wise, 
skilful and admirable leader-ship of the Latin 
American statesman, Carlos Alzamora, to whom 
Panama expresses the appreciation and gratitude 
of the Latin American countries for what he has 
done to promote the genuine interests of Latin 
America.

57.	In general, the regional organizations 
constitute a typical example of modern 
international law. This is not just a phenomenon 
pertaining to our region. Just as there is within 
the United Nations the regional Latin American 
group, there are also, as independent and 
separate entities, the group of Western European 
and other States, which includes the United 
States, the African group, the Asian group and 
the .Eastern European group.

58. The importance of the regional groups of the 
third world of manifested by the Group of 771 
made up primarily of the States of the Asian, 
African and Latin American groups. Its work 
affects the North-South dialogue has to do with 
the International Development Strategy for the 
Third United Nations Development Decade, the 
1980s, the process of global negotiations' and 
the adoption of criteria for programmes of 
action. As regards the sessions of UNCTAD, the 
sixth session will take place in Belgrade in 
1983; each and Every regional group of the world 
including the Latin, American group, through the 
Latin American Economic System holds coordination 
meetings prior to UNCTAD sessions, which lead to 
a plenary meeting of the Group of 77, where 
spokesmen from. Latin America. Africa and Asia 
set forth criteria on each subject which will be 
put forward at the UNCTAD session.

59. This explains why there are purely Latin 
American bodies with the right to participate on 
an equal footing as the Asian and African groups, 
and the group of Western Europe and other States, 
which includes the United States, the Eastern. 
European group and other organizations made up of 
countries with common interests, such as the 
Organization


60. Latin America rightly wished to strengthen 
its capacity to negotiate within and outside this 
hemi-sphere using purely Latin American 
machinery. Latin America wants Latin American 
solutions to Latin American problems, from a 
Latin American point of view, implementing 
principles of friendship and" co-operation with 
an countries of the world in accordance with the 
Charter of the United Nations.

61. The designs of the former colonial empires do 
not change in their anachronistic attempts to 
control the maritime routes to nearby countries 
in the ocean spaces to which they attribute 
strategic values. Both here in the Assembly and 
.in the Security Council, and in other 
international forums, we have said that 
colonialism is reprehensible and must be 
eliminated: regardless of the State or States 
practising It. We maintain that colonialism is an 
evil wherever it arises. In the inter-American 
system colonialism has no legitimacy. The concern 
expressed in t 940 by the Foreign Ministers of 
the States of the Americas as regards Nazi 
occupation of European countries with possessions 
in the Americas must, of course, apply to the 
eradication of colonial situations which still 
endure in this hemisphere, as Bolivar stated when 
the Panama Congress was convened.

62. In accordance with its anti-colonialist 
position, which is one of the constant features 
of Panama's foreign policy, we support 
Argentina's sovereign claim to the Malvinas 
Islands. Panama considers that from the historic 
and legal point of view these islands and the 
adjacent waters are part of the territory of the 
Republic of Argentina. This was the position in 
law and in fact until, 150 years ago, Great 
Britain, pursuing its imperialist designs, which 
had resulted in the domination of oceans and 
continents, set foot on those islands against the 
will of Argentina.

63. The British colonial presence there today is 
inconsistent with the principles of the Charter, 
con-firmed and developed in so many General 
Assembly decisions to constitute a consistent 
body of legal norms condemning colonialism and 
expansionism, which must be respected by all 
Members of the Organization.

64. Faithful to these decisions, my Government, 
together with other Latin American countries, 
sup-ported the request by 20 Foreign Ministers to 
include this item in the agenda of this session 
of the General Assembly, in the hope that by 
means of negotiations under the aegis of the 
United Nations and on the basis of the principles 
and norms of inter-national law a final solution 
might be found to this problem, which disrupted 
international peace and security at the cost of 
so many human lives.

65. This final solution must be based on the 
return to Argentine sovereignty of the Malvinas 
Islands and their dependencies, the early 
withdrawal of British forces and the adoption of 
a statute guaranteeing the orderly transfer from 
British administration to Argentine 
administration, safeguarding the interests of the 
employees of the English Falkland Islands Company 
and the British nationals who are residents of 
the islands.

66. The case of the Maivinas Islands, which with 
its adjacent seas is de jure under the 
sovereignty of the Republic of Argentina, may be 
seen as similar to that of Namibia, which is so 
dear to the nations of southern Africa. South 
America has invoked security needs to prolong its 
arbitrary occupation of Namibia, saying that the 
Cape route, as a means of access to the South 
Atlantic and European and North American ports, 
is essential to the survival of western 
civilization. .

67. In both cases the colonial Powers have raised 
obstacles to the settlement of nationals of the 
countries under colonial oppression and almost 
isolated the occupied territories to keep out 
anything which might go against the colonial 
structure, manipulating the demographic 
composition of the territories subjected to their 
colonial domination for their own evil purposes.


68.	This is the Pretoria regime's pretext for 
its claim that the territory, waters and air 
space of Walvis Bay are an integral part of the 
territory of South Africa.

69.	This pretension of South  Africa's sordid 
colonialism which has so frequently been rejected 
by the General Assembly, is the same as  that 
invoked by the United Kingdom of Great Britain 
and Northern Ireland to keep the Malvinas Islands 
occupied by force. It is argued in England that 
occupation of the Malvinas Islands by a State 
member of the North Atlantic Treaty Organization 
[NATO] is essential for the control of the 
maritime routes of the South Atlantic and for the 
transport of oil from the Persian Gulf to Western 
Europe and the eastern coast of the United 
States. That is also related to the British 
desire to maintain a strategic position in regard 
to its designs over Antarctica.

70. With an effrontery equal to that of South 
Africa in its claims to control Walvis Bay, 
England wishes to take from Argentina by force 
the Malvinas Islands, an integral part of its 
sovereignty. Africa and Latin America, because of 
their anti-colonialist positions, and the rest of 
the third world, will not allow the British and 
the South Africans to continue in their brazen 
attitude and there will soon be independence for 
Namibia, including Walvis Bay as an integral part 
of its territory, just as the Malvinas Islands 
and their dependencies will be returned to 
Argentine sovereignty.

71.	In the colonial war of the South 
Atlantic, Argentina's national honour remained 
untarnished. In that southern sea there was a 
brave display of heroism and courage by the 
Argentine armed forces, who shed their blood in 
defence of the integrity of their home-land, 
which is also part of the Latin American 
continent, and they will make further claims and 
show further courage for the homelands of 
Sarmiento and San Martin.

72.	In the face of the colonial anachronism, 
Latin America will join hands to bring about the 
restoration of the Malvinas Islands to Argentina. 
Latin American nationalism must achieve that 
without delay. Impelled by the ideals and hopes 
of the Argentine people, we hope together for 
victory. We stand together with them and with the 
present and future generations of the heroic 
Argentine nation.

73.	On 12 October, according to a 
communication we have received, there will be a 
commemoration around Nelson's Column entitled" A 
victory march", an attempt  o convey an 
imperialist picture of England. Why have they 
chosen 12 October? Why Columbus Day? On that day 
500 million people celebrate their Hispanic 
cultural heritage. Why should they be insulted in 
this way? We should like to lodge a protest on 
behalf of the many human beings who are offended 
by this action, which has no justification in 
modern times.

74. The Declaration on the Granting of 
Independence to Colonial Countries and Peoples 
adopted by the General Assembly in resolution 
1514 (XV) of 1960 solemnly proclaimed the need to 
bring to a speedy and unconditional end to 
colonialism in all its forms and manifestations, 
an end to all practices of segregation and 
discrimination. That charter on decolonization is 
part of the spirit  of our era and it is aimed at 
the complete elimination of colonialism in the 
world and at overcoming the opposition of the 
colonial Powers to implementation of one of the 
basic, supreme principles of the San Francisco 
Charter.

75.	There still exist in Africa, Latin 
America, Asia and Europe colonial enclaves which 
do not belong in today's world. Sources of 
conflict are the British enclaves of Gibraltar, 
Hong Kong and the Malvinas Islands, which are an 
offence to the countries to which they belong and 
must be returned to the sovereignty of Spain, the 
People's Republic of China and the Republic of 
Argentina respectively.

76.	Let me take this opportunity to explain 
why the Government of China can reject the threat 
made by the British Prime Minister and the 
allegation that the treaties by which the Manchu 
Dynasty granted England the colony of Hong Kong 
are valid under international law. Beijing is 
right in saying that Hong Kong is part of the 
territory of China. The three treaties going back 
to the nineteenth century on which Great Britain 
rests its case are contrary to inter-national law 
because they were unequal treaties; they were 
never accepted by the people of China; 
consequently Beijing is entitled to recover the 
entire colony when the conditions are ripe.

77.	These unequal treaties are no longer 
relevant. They are like the unequal treaties 
which were imposed on Spain in 1713 regarding 
Gibraltar and on Panama in 1903 regarding the 
inter-ocean waterway. Hong Kong, the Malvinas 
Islands and Gibraltar are unjustifiable 
anachronisms which are in violation of the 
Charter of the United Nations. They threaten 
inter-national peace and security. These enclaves 
must be returned to the People's Republic of 
China, the Argentine Republic and the Kingdom of 
Spain, as a sign of respect for the sovereignty 
of those countries and in the interests of 
justice, in harmony with the spirit of our time.

78. I should like to refer to another subject. 
The situation in the Central American isthmus is 
a source of constant concern to my Government. 
The civil war in El Salvador, the violence and 
the terror which have gripped the countries in 
the area, endangering the lives of the people, 
are rooted in the exploitation of human effort, 
the economic and soci91 inequality which has 
existed and the violations of human rights and 
democratic principles which have prevailed for 
decades in the Latin American region. The present 
armed confrontation is an extreme and critical 
stage in the age-old fruitless struggle of 
thousands of men and women of all ages to secure 
proper living conditions within an economic, 
social and political system which each Central 
American country has chosen for itself without 
any foreign pressure or interference.

79. As a result of civil war in Central America, 
peaceful people have been displaced and 
belligerants have been moved across frontiers, 
and this has given rise to clashes between the 
armed forces of the countries involved in those 
movements. Everything is ripe for a conflagration 
which could involve the entire region and be a 
pretext for open intervention by outside Powers 
and an international conflict of enormous 
proportions and complexity. That is why

we are alarmed at the increasingly crude language 
of the authorities of some countries in the area 
who speak glibly of the possibility of war 
between certain countries and refuse to foresee 
the terrible hardship which would ensue for 
thousands of women, children and old people in 
the area.

80. All those who can view with equanimity this 
sinister possibility, which many in the area 
would have us do, recognize that this announced 
war would be a disaster for all contending 
parties equally. They would emerge from it 
impoverished and indebted and in a worse 
position, without ever having solved the problems 
they have to cope with today.

81. It is the added misfortune of these heroic 
peoples that the rivalry of the super-Powers, 
which are unilaterally trying to seize world 
supremacy, has encroached on the Central American 
region, where they are threatening to make into 
pawns in their struggles people who seek only 
their identity, their independence, their 
freedom, justice and bread.

82.	In that connection we can say confidently 
that Central American problems cannot be solved 
without a dialogue. Panama has always been 
prepared to promote a dialogue, with the 
participation of all interested parties-in 
particular, Costa Rica, El Salvador, Guatemala, 
Honduras and Nicaragua.

83.	Similar thoughts inspired President de la 
Espriella of Panama when lie said that there was 
an urgent need to promote machinery for regional 
and world reconciliation and to engage in 
negotiations about the internal and- external 
conflicts of the Latin American region. The 
President of Panama also said that he was much in 
sympathy with, and supported, the initiative 
taken by the Presidents of Mexico and Venezuela, 
Mr. Lopez Portillo and Mr. Herrera Campins, to 
resolve these disputes by negotiation. These 
leaders sent letters to Commander Daniel Ortega 
Saavedra, Co-ordinator of the Governing Junta of 
Nicaragua, to Roberto Suazo C6rdova, President of 
Honduras, and to Ronald Reagan, President of the 
United States of America, in an effort to promote 
detente and peace in Central America.

84. Panama's position on international affairs 
was clearly set out in the speech by Pesident de 
la Espriella to the diplomatic corps in Panama on 
16 September last, when he said:

"Consistent with the policies of Omar Torrijos, 
we have reaffirmed the Bolivarian, Latin America 
, neutral and non-aligned states of Panama and 
our recognition of the duties arising from that 
status. We confirm our country's tradition of 
developing friendly relations with all the 
peoples of the world, on a basis of equality and 
mutual respect, and our constant readiness to 
promote detente and the peaceful settlement of 
disputes, especially in the geographical area to 
which we belong.

"We support the principle of the sovereign 
equality of States... We continue to support the 
collective purposes of the Latin American 
countries and the countries of the third world in 
their efforts to bring about a new international 
economic order and a new international political 
order, based on the sovereignty of States and the 
permanent sovereignty of all States over their 
natural resources.

"This encompasses-Panama believes-the right to 
self-determination, which means that every people 
should be able to choose whatever political 
system it considers to be in accord with its 
interests and wishes, without outside 
interference. For this reason, we shall continue 
to support the efforts of the peoples to fight 
colonialism and defend their independence and 
integrity, rejecting all forms of interference 
and threats against other countries, especially 
those of our area.

"Consistent with our Latin American commitment 
and our Bolivarian traditions, we reiterate 
Panama's willingness" as the historic site of the 
Amphictyonic congress, to be the setting for the 
peaceful settlement of the problems of our area."

85. The independence of Puerto Rice) is one task 
of the liberating revolution of the Latin 
American countries which has been long delayed. 
Bolivar and other leaders of the prolonged 
struggle started by the rebel-lions for 
emancipation knew that their great enterprise in 
seeking independence would end only when all the 
peoples of the Antilles had rid themselves of the 
European colonizers.

86. At the Congress of Panama there was 
discussion of the need for concerted action to 
bring about the independence of Cuba and Puerto 
Rico  which were subject to Spanish domination. 
That desire is not new in Panama or the other 
countries of Latin America. In 1903 Mr. Belisario 
Porras, three times President of the Republic and 
one of the greatest statesmen of this century 
said that the United States was opposed to 
Spanish domination of Cuba and Puerto Rico 
because it wished to exercise hegemony.

87.	It was eight decades after the battle of 
Ayacucho before Cuba was liberated, but Puerto 
Rico emerged from Spanish domination only to fall 
under the domination of the United States. The 
people of Puerto Rico must be allowed to decide 
on their own the question of their nationality 
and the character and structure of their 
political organization, free from all pressure 
and without any interference from any quarter.

88.	The question of Puerto Rico has historic 
roots. The fact that it has not been included in 
the agenda for this session does not mean that 
there is a solution and does not prove that the 
problem does not exist. It would be naive to 
believe that the votes cast here for reasons of 
State reflect public opinion in Latin America.. 
The debate in the General Committee and in the 
General Assembly should warn the administering 
Power that the vote of confidence many countries 
have given it is not forever.

89  It is' clear that there must be a dialogue 
for peace and that an effort must be made to 
achieve a permanent, positive solution protecting 
the Political and cultural personality of Puerto 
Rico. Latin Americans have a special affection 
for the people of Puerto Rico and recognize their 
right to self-determination and their option to 
be part of the Latin American community, on an 
equal footing with all the other countries of the 
western hemisphere.

90. The question of Lebanon is directly "elated 
to the question of Palestine, which is the 
central element in the Middle East conflict with 
every passing day it is more and more clear that 
it is not possible to bring about a just, 
complete and lasting peace in the area without 
the Palestinian people exercising its 
.inalienable national rights.

91. In its resolution 36/226 A of 1981, the 
General Assembly, inter alia, strongly condemned 
Israeli aggression against Lebanon and the 
continuous bombardment and destruction of its 
cities and villages, and all acts that constitute 
a violation of its sovereignty, independence and 
territorial integrity and the security of its 
people.

92. Panama rejects and condemns terrorism, 
whether Moslem, Christian or Judaic whatever the 
source-but we also reject and condemn State 
terrorism, which is among the crimes that are the 
most execrable and offensive to the conscience of 
mankind. The massacre in the refugee camps in 
Beirut two weeks ago has horrified the universal 
conscience. Men, women, children and old people 
were killed in cold blood in numbers that 
amounted to genocide.

93.	President Reagan, who has conceived a 
plan for a Palestinian homeland on the West Bank, 
was informed by the French Government of the 
chilling and terrible facts, which strike the 
hearer to the  soul. In his column on 22 
September, James Reston reported that when the 
French troops arrived at the Palestinian refugee 
camps they were allowed to destroy the mines 
which had been buried, but the Israeli troops did 
not allow them to protect the refugee camps. The 
camps were entered by the IsraeIis' "Christian" 
allies, who killed the occupants while the 
Israeli troops stood on guard outside.

94.	The massacres of Shatila and Sabra, for 
which world public (\pinion holds the Christian 
Phalangists and the State of Israel responsible, 
will be an eternal blot on the names of those who 
committed this crime against humanity. The 
condemnation of the world will hang over their 
heads, as a curse of dishonour and infamy, which 
will spread through time and space to hang over 
the heads of their descendants for successive 
generations. Those responsible for this atrocious 
crime cannot associate themselves with the 
ethical values of Christian or Jewish culture, 
which have so much to do with the civilization o 
our times.

95.	The torture and suffering of the 
legendary Maccabees and the tragic martyrdom of 
the innocent children of Bethlehem murdered by 
the order of Herod have remained in the memory of 
mankind in the same way as will the enormity of 
the massacres at Shatila and Sabra. The Beirut 
martyrs will not have  died in vain if their 
sacrifice means the birth of the Palestinian 
nation.

96. It may be appropriate to remind the Assembly 
that, in connection with the Conference of 
Ministers• for Foreign Affairs of Non-Aligned 
Countries which took place in Belgrade in 197 , 
on behalf of the Torrijos Government I defined 
certain fundamental principles of foreign policy 
of the Republic of Panama laid down in successive 
non-aligned conferences. These are equally valid 
in 1982, and I will repeat what said.

97.	The Government of Panama maintains "as a 
fundamental tenet of its foreign policy its 
rejection of the presence" or foreign military 
forces in any country of the world. The 
Panamanitm Government does not justify or excuse 
any action by East or West against the right to 
self-determination and the principles of 
non-intervention in the internal affairs of other 
States and respect for the sovereignty and 
territorial integrity of all States.

98. Panama recognizes that it has an historic 
mission to promote the scientific and 
technological development of the countries of its 
area, in order to bring about their economic and 
social liberation and to accelerate their 
integration. Panama promotes the idea of Latin 
American nationalism, based on solidarity and 
recognition of a pluralist reality. Panama 
reaffirms its view that we should strengthen that 
Latin American nationalism, which is particularly 
necessary so that we may deal with our problems, 
free from foreign interference, promote the 
interests of Latin America and prevent anything 
entering into Latin American policies which could 
undermine the personality of our peoples and the 
sovereignty of our States.

99. Panama devotes priority attention to its 
relations with its sister Republics of Colombia 
and Costa Rica, which are neighbouring countries. 
It recognizes the need to co-ordinate efforts to 
promote development and the balance and 
harmonious exploitation of our border areas.

100.	Panama respects human rights above and 
beyond any political or ideological 
considerations.

101.	Panama, as a signatory of the Declaration 
of Ayacucho,3 respects the Treaty of Tlatelolc04 
and co-operates in giving effect to the 
prohibition of nuclear weapons in Latin America 
and the limitation of conventional weapons in 
Latin American countries, although that does not 
affect our capacity to protect our territorial 
integrity and defend ourselves from colonialist 
aggression from this continent or other'" 
continents.

102.	Latin America is anxiously watching the 
controversy regarding possession of the 
territories of the Esequibo. All the countries of 
the Latin American region are confident that this 
dispute will be settled by negotiation and will 
be resolved rationally, with no room for ill 
feeling between neighbouring countries, on the 
basis of understanding and a sense of justice.

103.	Panama welcomes the efforts to normalize 
relations between the United States and Cuba. We 
restate our position in support of the 
termination of the embargo against Cuba and our 
solidarity with that country in its demand for 
the return of the Guantanamo naval base.

104.	As a result of the good offices of the 
countries of the area, we hope that relations of 
Grenada and Nicaragua with the United States will 
be improved on the basis of understanding, 
co-operation and good-neighbourliness.

105.	With regard to the Middle East, Panama 
believes that existing conflicts should be 
settled peacefully within the framework of the 
United Nations. A just  and lusting settlement, 
in the opinion of Panama, must include the 
withdrawal of Israel from all occupied Arab 
territories and respect for the inalienable 
rights of the Palestinian people and the right of 
Israel and all the peoples and countries of the 
area to live in peace within recognized and 
secure boundaries.

106. Panama recognizes the inalienable right of 
the Palestinian people to self-determination and 
to its own independent State As regards 
Jerusalem, Panama, like the Vatican,• does not 
recognize the annexation of Jerusalem and 
insists on  the  internationalization of the Holy 
Places. Similarly, we do not recognize the 
annexation of the' Golan Heights, which belong to 
Syria, or the annexation of any other occupied 
Arab territory.

107.	Panama will continue to call for the 
withdrawal of the Turkish army from Cyprus and 
for respect for the territorial integrity, 
independence and non-aligned status of the 
island. We demand. compliance with the relevant 
United Nations resolutions and, in  particular, 
General Assembly resolution 3212  and Security 
Council resolution 365.

108.	Panama deplores the continuance of the 
absurd war between Iran and Iraq, which must be 
brought to an end by means of a just and 
honourable political settlement which restores 
peace between those two sister countries in 
accordance with the principles If  the Charter of 
the United Nations.

109. We hope that the great Korean nation will 
initiate a constructive dialogue between the: 
com-munities of the North and the South, leading 
to the peaceful brotherly reunification of that 
great political entity in the Korean peninsula.

110. Tension must be reduced in South-East Asia 
and comprehensive politica1 solutions must be 
found through negotiations, with the active 
participation of all the parties concerned, in 
the hope that peace will quickly be restored to 
the area.

Ill. As regards southern Africa, Panama is 
opposed to racism, racial discrimination, 
apartheid, and the unjust oppression by the 
Pretoria regime of the great African national 
majority. We support unreservedly the aspirations 
of the people of Namibia and Azania and reaffirm 
our solidarity with the front-line countries and 
the national liberation movements of South 
Africa, in particular the South West Africa 
People's Organization [SWAPO] and the African 
National Congress [ANC].

112.	Panama, which was the first Latin 
American country to recognize the existence of 
the Sahraoui Arab Democratic Republic, supports 
the right to self-determination of the people of 
Western Sahara.

113.	Panama was also one of the first 
countries to speak out against Soviet 
intervention in Afghanistan; calling for 
compliance with the resolutions of the General 
Assembly demanding the withdrawal of foreign 
troops and respect for the territorial integrity 
independence and non-aligned status of 
Afghanistan.

114.	As a maritime country using the Indian 
Ocean and belonging to the third world, Panama 
maintains its enthusiastic support for the 
Declaration of the Indian Ocean as a Zone of 
Peace, and condemns the rivalry of the 
super-Powers of the East and the West in that 
area, since it constitutes a threat and a source" 
of anxiety to the coastal States of the Indian 
Ocean.


115. The ideas expressed by the Secretary-General 
in his report on the work of the Organization 
[A/3711] are very thought-provoking. Although we 
do not wish to make any comparisons with the 
reports of his predecessors, in our opinion this 
is a document notable for its clarity and 
sincerity in describing the  5tuation of the 
United Nations and indicating the omissions, 
evasions and insufficiencies in the fulfilment of 
its responsibilities of under the Charter. The 
Secretary-General affirms that these shortcomings 
have undermined the confidence of the world 
public and makes positive suggestions as to the 
action that should be taken to regain that lost 
confidence.

116. In 1978, when I participated in the general 
debate at the tenth special session, the first 
special session of the General Assembly devoted 
to disarmament, I said:

"The United Nations, which came into being at the 
end of the Second World War as a system of 
co-operation and not of confrontation, has not 
been able to operate successfully the machinery 
provided in the San Francisco Charter for the 
maintenance of international peace and security. 
Proof of that is to be found in the tragic 
conflicts between the Arab nation and the states 
of Israel in the Near East, the Calvary of the 
Palestinian nations with its inalienable rights 
trampled under foot, the infamous aggression and 
untold suffering to which the people of Lebanon 
have been subjected, the tragic occupation of the 
Republic of Cyprus by the illegitimate action of 
the Turkish army, the repugnant subjugation of 
Namibia by the racist regime of Pretoria, the 
abominable imposition of apartheid at the expense 
of the vast native majority in South Africa... 
the blood!' conflict among sister nations on the 
African constraint 2-.nd the reprehensible 
colonialist cells which still persist as hateful 
blots on the Latin American map:'

117.   Without  trying  to  unravel  the  many 
political puzzles of the United Nations, Panama, 
during the six years of the past decade that it 
was a member of the Security Council, tried to 
free that United Nations organ from its inertia, 
so that it could carry out its sacred duties 
under the Charter.

118. when we began our work of' found ourselves 
in a situation similar to that just before the 
Second World War, which came about as a result of 
the failure of the League of Nations, the cause 
of which was the negative attitude of the major 
Powers as manifested in their reluctance to take 
the enforcement action provided for in the 
Covenant, thus robbing the League of its 
effectiveness, bringing it into discredit, and 
finally to extinction.

119. Hesitancy in dealing with critical 
situations that require preventive or corrective 
action to deal with conflicts, tensions and 
confrontations among Member States; failure to 
comply with General Assembly and Security Council 
decisions by large, medium-sized and small Member 
States; the persistence of the super-Powers in 
manufacturing and stockpiling nuclear weapons and 
conventional weapons with indiscriminate effects, 
including chemical and bacteriological weapons; 
the indifference of those countries to decisions 
adopted at special sessions of the General 
Assembly on disarmament and many other cases of a 
similar nature today, as in the past, have led to 
dismay and frustration on the part of the peoples 
of the entire world.

120. Year after year, we the representatives of 
the small and medium-sized countries which make 
up the vast majority of the Organization, have 
been repeating our denunciations, confirming our 
aspirations, casting votes in support of 
solutions which are not only just but also 
obviously viable; but nothing has changed in the 
conduct of the Organization. There have been the 
same flouting of the law, the same deplorable 
conditions for hundreds of millions of human 
beings who are asking only for bread  justice and 
peace. We have brought these things to the 
Assembly's attention and debated them, but they 
have resulted only in thousands of pages now 
filed away in the archives of this body.

121. All that is the background to the views put 
before us by the Secretary-General, which sound 
in our ears like a shout of alarm, a cry of 
anguish. We must repeat the truth, again and 
again, even though it is painful  to realize that 
whatever we say is a waste of breath. 
Nevertheless, it Is  impossible to resign 
ourselves to the deterioration of the 
Organization. This can be halted; it can be 
remedied. In carrying out my official duties I 
frequently travel throughout tile countries of 
the third world; that is why I am certain that 
the lack of confidence of peoples in the United 
Nations is not a repudiation of the Organization. 
They wish [0 revitalize the Organization, and 
enable it to solve the vital problems of mankind, 
utilizing the plentiful resources available.

122. The small and m': Hum-sized countries will 
not renounce their ideals and aspirations, forged 
in the fires of the Second World War and 
expressed in the Charter of the United Nations. 
There will be no slackening of efforts for a just 
and lasting peace, no cessation of the call for 
collective and personal security. They have not 
resigned themselves to oppression, nor have they 
lost their faith in right. .

123.	They are confident that their firmness 
will lead to the removal of the obstacles that 
have impeded action by the United Nations and 
obstructed the realization of the goals of the 
Charter-•the assurance of peace, the 
consolidation of security and the establishment 
of a new international economic order.

124.	The small and medium-sized countries lack 
the physical means to build a more erective 
system of collective security. But what we can do 
is speak out in international forums, as we are 
doing in the General Assembly. We can speak in 
unison and call on the major Powers to stop their 
rivalry and confrontation and to place their 
resources and potential at the service of the 
United Nations, and implement the 
Secretary-General's proposal to hold a meeting of 
the Security Council at the highest possible 
level to discuss in depth the burning problems of 
the inter-national community.

125. We must enhance the dignity of the United 
Nations by returning to the spirit which 
prevailed at its founding and devoting itself to 
the tasks jointly undertaken, in a moment of 
enlightenment, by the Powers which had suffered 
the material and human devastations of the 
Nazi..Fascist aggression .which caused the Second 
World War.


126. With a sufficient amount of imagination and 
determination we can join forces to keep the 
sacred promise to mankind made in the San 
Francisco ChaI1er-to save present and succeeding 
generations from the scourge of war and 
self-destruction.

127.	There is still time to heed the appeal of 
the non-aligned at New Delhi to turn a page in 
the history of mankind, a page revealing an 
awareness of our common destiny and the 
solidarity of all peoples.
